Title: To John Adams from Pieter van Bleiswyck, 30 March 1782
From: Bleiswyck, Pieter van
To: Adams, John



La Haye 30e Mars 1782
Monsieur

C’est avec baucoup de Satisfaction que J’ai L’honneur de m’acquitter de la Commission dont Les Etats d’Hollande et de West Frise viennent de me chargee en vous faisant parvenir, Monsieur, une Copie de La resolution que Leurs Nobles et Grandes Puissances ont prises avanthier au sujet de vottre Admission comme Envoyé des Etats Unis de L’Amerique.

Jai L’honneur d’etre avec La plus parfaite Consideration Monsieur Vottre Tres Humble et très Obeissant Serviteur
P. V Bleiswyk

